            CASE 0:18-cv-01776-JRT-HB Doc. 529 Filed 11/04/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                              Civil No. 18-1776 (JRT/HB)
LITIGATION

                                                  DIRECT PURCHASER
This Document Relates to:                         PLAINTIFFS AND DEFENDANT
                                                  JBS USA FOOD COMPANY’S
Direct Purchaser Plaintiff Action                 JOINT NOTICE OF SETTLEMENT


           Direct Purchaser Plaintiffs and Defendant JBS USA Food Company (“JBS”, and,

together with Direct Purchaser Plaintiffs, the “Parties”) respectfully write to the Court to

provide notice that Direct Purchaser Plaintiffs have reached an agreement with JBS to settle

all claims against JBS. This agreement is subject to the Court’s approval pursuant to

Federal Rule of Civil Procedure 23. Consistent with the Parties’ agreement, Plaintiffs will

move for preliminary – and, ultimately, final – approval of a proposed settlement in the

near future.

Date: November 4, 2020                    Respectfully submitted,
                                          LOCKRIDGE GRINDAL NAUEN P.L.L.P

                                          /s W. Joseph Bruckner
                                          W. Joseph Bruckner (MN #0147758)
                                          Brian D. Clark (MN #0390069)
                                          Simeon A. Morbey (MN #0391338)
                                          Arielle S. Wagner (MN #0398332)
                                          100 Washington Avenue South, Suite 2200
                                          Minneapolis, MN 55401
                                          Telephone: (612) 339-6900
                                          Facsimile: (612) 339-0981
                                          wjbruckner@locklaw.com
                                          bdclark@locklaw.com
                                          samorbey@locklaw.com
                                          aswagner@locklaw.com


554396.1
           CASE 0:18-cv-01776-JRT-HB Doc. 529 Filed 11/04/20 Page 2 of 4




                                       Clifford H. Pearson
                                       Daniel L. Warshaw
                                       Bobby Pouya
                                       Michael H. Pearson
                                       PEARSON SIMON & WARSHAW, LLP
                                       15165 Ventura Boulevard, Suite 400
                                       Sherman Oaks, CA 92403
                                       Telephone: (818) 788-8300
                                       Facsimile: (818) 788-8104
                                       cpearson@pswlaw.com
                                       dwarshaw@pswlaw.com
                                       bpouya@pswlaw.com
                                       mpearson@pswlaw.com

                                       Bruce L. Simon
                                       PEARSON, SIMON & WARSHAW, LLP
                                       350 Sansome Street, Suite 680
                                       San Francisco, CA 94104
                                       Telephone: (415) 433-9000
                                       Facsimile: (415) 433-9008
                                       bsimon@pswlaw.com

                                       Melissa S. Weiner (MN #0387900)
                                       Joseph C. Bourne (MN #0389922)
                                       PEARSON, SIMON & WARSHAW, LLP
                                       800 LaSalle Avenue, Suite 2150
                                       Minneapolis, MN 55402
                                       Telephone: (612) 389-0600
                                       Facsimile: (612) 389-0610
                                       mweiner@pswlaw.com
                                       jbourne@pswlaw.com

                                       Co-Lead Class Counsel for
                                       Direct Purchaser Plaintiffs




554396.1                                 2
           CASE 0:18-cv-01776-JRT-HB Doc. 529 Filed 11/04/20 Page 3 of 4




Date: November 4, 2020                 QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP


                                       s/Stephen Neuwirth
                                       Stephen Neuwirth
                                       Sami Rashid
                                       51 Madison Avenue, 22nd Floor
                                       New York, NY 10010
                                       Telephone: 212-849-7000
                                       Facsimile: 212-849-7100
                                       stephenneuwirth@quinnemanuel.com
                                       samirashid@quinnemanuel.com

                                       Counsel for
                                       Defendant JBS USA Food Company




554396.1                                 3
             CASE 0:18-cv-01776-JRT-HB Doc. 529 Filed 11/04/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

           I, W. Joseph Bruckner, depose and state that I have served a copy of Joint Notice of

Settlement upon all counsel of record via the United States Court for the District of

Minnesota ECF Document Filing System on November 4, 2020.

                                              s/W. Joseph Bruckner
                                              W. Joseph Bruckner (MN #0147758)




554396.1                                        4
